[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR DEFICIENCY JUDGMENT
CT Page 5677
The plaintiff has filed a Motion for Deficiency Judgment dated June 22, 1998. A hearing was held on said motion on April 26, 1999.
Relevant to the plaintiffs motion is a signed "settlement stipulation" dated June 18, 1997. Paragraphs four and five of the stipulation provide as follows:
         4. For the purposes of determining a deficiency judgment against the Defendant in connection with the foreclosure by sale in the Superior Court, the Plaintiff and the Defendant agree that the Plaintiffs debt shall be fixed at $515,000.00
         5. Upon a sale of the property, the Plaintiff shall have the right to pursue a deficiency judgment against the Defendant pursuant to the terms of Paragraph 4 above. The Plaintiff and the Defendant agree that the maximum deficiency the Plaintiff may seek against the Defendant will be $40,000.00.
At the hearing held April 26, 1999, the plaintiff presented the testimony of Candace Adams, a real estate agent who listed and sold the property on behalf of the plaintiff. The sales price was $500,000.
Betty Sullivan, an officer of the Savings Bank of Rockville, testified that the net proceeds of the sale after expenses was $471,877.76, thereby causing a deficiency of $43,123.24. Accordingly, the plaintiff was seeking a deficiency of $40,000 pursuant to paragraph five of the stipulation.
Ms. Sullivan also testified that the Bank had complied with the terms of the stipulation. The defendant offered no testimony or exhibits to refute the evidence of the plaintiff. The defendant in an extensive "Claim of Law" dated May 13, 1999 argues that there have been violations of the stipulation by the plaintiff therefore the plaintiffs Motion for Deficiency Judgment should be denied. While the defendant has made such arguments in his Brief of Law, he has not established his position either by way of cross examination or direct evidence.
Therefore, the plaintiffs Motion for Deficiency Judgment is CT Page 5678 granted and the deficiency is found to be $40,000 in accordance with the stipulation of the parties.
Stengel, J.